DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment, filed on January 5 of 2022, has been entered.  No claim has been amended, cancelled, or added.  Claims 1-15 are still pending in this application, with only claim 1 being independent. 

The drawings were received on January 5 of 2022.  These drawings are acceptable.  Therefore, the objections to the drawings under 37 CFR 1.84(p)(4), as detailed in section 6 of the previous Office Action (mailed October 18, 2021), have been withdrawn.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
CLAIM 1.	An integrating lenslet arrangement including: 
first planar facets covering some of the pockets; and 
a second array having a plurality of second lenslets arranged in the same irregular pattern as the first array and forming a second array positioned downstream from the first array, each second lenslet being aligned with a corresponding one of said first lenslets.

CLAIM 15.	A luminaire comprising: 
[[A]]a housing; and 
the lighting device of claim 14.


Allowable Subject Matter
Claims 1-15 are allowed.

The following is an Examiner’s statement of reasons for allowance:  
Applicant teaches an integrating light modifier including a plurality of first lenslets arranged in an irregular pattern to form a first array, such that some adjacent lenslets intersect forming a shared wall, some adjacent lenslets define a pocket between them, and some of the pockets are covered by a transmissive planar facet; and a plurality of second lenslets arranged in a pattern matching that of the first lenslets and forming a 
While integrating light modifiers, specifically those having opposed first and second lenslet arrays, are considered old and well known in the art, as evidenced by the documents already made of record, no Prior Art was found teaching individually, or suggesting in combination, all of the limitations of applicant’s claimed invention, specifically the lenslets of the first and second arrays being arranged in matching irregular patterns (i.e. patterns having symmetry).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ismael Negron whose telephone number is (571) 272-2376.  The examiner can normally be reached on Monday-Friday from 9:00 A.M. to 6:00 P.M.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jong-Suk (James) Lee, can be reached on (571) 272-7044.  The facsimile machine number for the Art Group is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, go to http://pair-direct.uspto.gov.  Should 

 

/ISMAEL NEGRON/Primary Examiner
Art Unit 2875